Exhibit 10.5

VARIAN MEDICAL SYSTEMS, INC.

MANAGEMENT INCENTIVE PLAN

(Amended as of November 14, 2008)



--------------------------------------------------------------------------------

SECTION 1

    

BACKGROUND, PURPOSE AND DURATION

   1

1.1  

    

Effective Date

   1

1.2  

    

Purpose Of The Plan

   1

SECTION 2

    

DEFINITIONS

   1

2.1  

    

“Actual Award”

   1

2.2  

    

“Affiliate”

   1

2.3  

    

“Base Salary”

   1

2.4  

    

“Board”

   1

2.5  

    

“Code”

   1

2.6  

    

“Committee”

   1

2.7  

    

“Company”

   1

2.8  

    

“Disability”

   1

2.9  

    

“EBIT”

   2

2.10

    

“EBITDA”

   2

2.11

    

“Earnings Per Share”

   2

2.12

    

“Employee”

   2

2.13

    

“Fiscal Year”

   2

2.14

    

“Maximum Award”

   2

2.15

    

“Net Income”

   2

2.16

    

“Net Orders”

   2

2.17

    

“Operating Cash Flow”

   2

2.18

    

“Participant”

   2

2.19

    

“Payout Formula”

   2

2.20

    

“Performance Goals”

   2

2.21

    

“Performance Period”

   3

2.22

    

“Plan”

   3

2.23

    

“Retirement”

   3

2.24

    

“Return on Assets”

   3

2.25

    

“Return on Equity”

   3

2.26

    

“Return on Sales”

   3

2.27

    

“Revenue”

   3

2.28

    

“Shareholder Return”

   3

2.29

    

“Shares”

   3

2.30

    

“Target Award”

   3

2.31

    

“VAI”

   3

SECTION 3  

    

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

   3

3.1

    

Selection of Participants

   3

3.2

    

Determination of Performance Goals

   3

3.3

    

Determination of Target Awards

   3

3.4

    

Determination of Payout Formula or Formulae

   4

3.5

    

Determination of Actual Awards

   4

SECTION 4

    

PAYMENT OF AWARDS

   4

4.1

    

Right to Receive Payment

   4

4.2

    

Timing of Payment

   4

4.3

    

Form of Payment

   4

4.4

    

Payment in the Event of Death

   4

4.5

    

Recoupment Policy

   4



--------------------------------------------------------------------------------

SECTION 5

    

ADMINISTRATION

   5

5.1

    

Committee is the Administrator

   5

5.2

    

Committee Authority

   5

5.3

    

Decisions Binding

   5

5.4

    

Delegation by the Committee

   5

SECTION 6

    

GENERAL PROVISIONS

   5

6.1

    

Tax Withholding

   5

6.2

    

No Effect on Employment or Service

   5

6.3

    

Participation

   5

6.4

    

Indemnification

   5

6.5

    

Successors

   6

6.6

    

Beneficiary Designations

   6

6.7

    

Nontransferability of Awards

   6

6.8

    

Deferrals

   6

SECTION 7

    

AMENDMENT, TERMINATION AND DURATION

   6

7.1

    

Amendment, Suspension or Termination

   6

7.2

    

Duration of the Plan

   6

SECTION 8

    

LEGAL CONSTRUCTION

   6

8.1

    

Gender and Number

   6

8.2

    

Severability

   6

8.3

    

Requirements of Law

   6

8.4

    

Governing Law

   6

8.5

    

Captions

   7 EXECUTION    7



--------------------------------------------------------------------------------

VARIAN MEDICAL SYSTEMS, INC.

MANAGEMENT INCENTIVE PLAN

(Amended as of November 14, 2008)

SECTION 1

BACKGROUND, PURPOSE AND DURATION

1.1 Effective Date. This amended and restated Plan is effective as of the date
on which VAI distributes shares of the common stock of Varian, Inc. and Varian
Semiconductor Equipment Associates, Inc. to the stockholders of VAI, subject to
the approval of the Plan by a majority of the shares of the common stock of VAI
which are present in person or by proxy and entitled to vote at the 1999 Annual
and Special Meeting of Stockholders of VAI.

1.2 Purpose of the Plan. The Plan is intended to increase shareholder value and
the success of the Company by motivating key executives (1) to perform to the
best of their abilities, and (2) to achieve the Company’s objectives. The Plan’s
goals are to be achieved by providing such executives with incentive awards
based on the achievement of goals relating to the performance of the Company and
its business units. The Plan is intended to permit the grant of awards that
qualify as performance-based compensation under section 162(m) of the Code.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority uder Section 3.5 to reduce the award otherwise determined
by the Payout Formula.

2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

2.3 “Base Salary” means as to any Performance Period, the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and
(b) deferrals of compensation pursuant to Company-sponsored plans.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

2.6 “Committee” means the committee appointed by the Board (pursuant to
Section 5.1) to administer the Plan.

2.7 “Company” means Varian Medical Systems, Inc., a Delaware corporation, or any
successor thereto.

2.8 “Disability” means a permanent and total disability determined in accordance
with uniform and nondiscriminatory standards adopted by the Committee from time
to time.

 

1



--------------------------------------------------------------------------------

2.9 “EBIT” means as to any Performance Period, the Company’s or a business
unit’s income before reductions for interest and taxes, determined in accordance
with generally accepted accounting principles.

2.10 “EBITDA” means as to any Performance Period, the Company’s or a business
unit’s income before reductions for interest, taxes, depreciation and
amortization, determined in accordance with generally accepted accounting
principles.

2.11 “Earnings Per Share” means as to any Performance Period, the Company’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.

2.12 “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

2.13 “Fiscal Year” means any fiscal year of the Company.

2.14 “Maximum Award” means as to any Actual Award to any Participant for any
Performance Period, the lesser of two hundred percent (200%) of Base Salary or
$2 million.

2.15 “Net Income” means as to any Performance Period, the Company’s or a
business unit’s income after taxes, determined in accordance with generally
accepted accounting principles.

2.16 “Net Orders” means as to any Performance Period, the Company’s or a
business unit’s net orders calculated (and reviewed by the Company’s external
independent auditors in accordance with agreed standard procedures) for and
reported in the Company’s quarterly financial earnings press release filed by
the Company on a Current Report on Form 8-K.

2.17 “Operating Cash Flow” means as to any Performance Period, the Company’s or
a business unit’s sum of Net Income plus depreciation and amortization less
capital expenditures plus changes in working capital comprised of accounts
receivable, inventories, other current assets, trade accounts payable, accrued
expenses, product warranty, advance payments from customers and long-term
accrued expenses, determined in accordance with generally acceptable accounting
principles.

2.18 “Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

2.19 “Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

2.20 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a Target
Award for a Performance Period. As determined by the Committee, the Performance
Goals for any Target Award applicable to a Participant may provide for a
targeted level or levels of achievement using one or more of the following
measures: (a) EBIT, (b) EBITDA, (c) Earnings Per Share, (d) Net Income,
(e) Operating Cash Flow, (f) Return on Assets, (g) Return on Equity, (h) Return
on Sales, (i) Revenue, (j) Shareholder Return, (k) orders or Net Orders,
(l) expenses, (m) cost of goods sold, (n) profit/loss or profit margin,
(o) working capital, (p) operating income, (q) cash flow, (r) market share,
(s) return on equity, (t) economic value add, (u) stock price of the Company’s
stock, (v) price/earning ratio, (w) debt or debt-to-equity ratio, (x) accounts
receivable, (y) cash, (z) write-off, (aa) assets, (bb) liquidity, (cc)
operations, (dd) intellectual property (e.g., patents), (ee) product
development, (ff) regulatory activities, (gg) manufacturing, production or
inventory, (hh) mergers, acquisitions or divestitures, (ii) financings, (jj)
days sales outstanding, (kk) backlog, (ll) deferred revenue, and (mm) employee
headcount. The Performance Goals may differ from Participant to Participant and
from award to award. Prior to the Determination Date, the Committee shall
determine whether any significant element(s) shall be included in or excluded
from the calculation of any Performance Goal with respect to any Participants.
“Determination Date” means the latest possible date that will not jeopardize a
Target Award’s qualification as performance-based compensation under section
162(m) of the Code.

 

2



--------------------------------------------------------------------------------

2.21 “Performance Period” means any fiscal period not to exceed three
consecutive Fiscal Years, as determined by the Committee in its sole discretion.

2.22 “Plan” means the Varian Medical Systems, Inc. Management Incentive Plan, as
set forth in this instrument and as hereafter amended from time to time.

2.23 “Retirement” means, with respect to any Participant, “Retirement” as
defined by the Company’s Retirement Policies, as they may be established from
time to time.

2.24 “Return on Assets” means as to any Performance Period, the percentage equal
to the Company’s or a business unit’s EBIT before incentive compensation,
divided by average net Company or business unit, as applicable, assets,
determined in accordance with generally accepted accounting principles.

2.25 “Return on Equity” means as to any Performance Period, the percentage equal
to the Company’s Net Income divided by average stockholder’s equity, determined
in accordance with generally accepted accounting principles.

2.26 “Return on Sales” means as to any Performance Period, the percentage equal
to the Company’s or a business unit’s EBIT before incentive compensation,
divided by the Company’s or the business unit’s, as applicable, Revenue,
determined in accordance with generally accepted accounting principles.

2.27 “Revenue” means as to any Performance Period, the Company’s or a business
unit’s net sales, determined in accordance with generally accepted accounting
principles.

2.28 “Shareholder Return” means as to any Performance Period, the total return
(change in share price plus reinvestment of any dividends) of a Share.

2.29 “Shares” means shares of the Company’s common stock, $1.00 par value.

2.30 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary, as determined by the Committee in accordance with Section 3.3.

2.31 “VAI” means Varian Associates, Inc., a Delaware corporation.

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1 Selection of Participants. The Committee, in its sole discretion, shall
select the Employees of the Company who shall be Participants for any
Performance Period. Participation in the Plan is in the sole discretion of the
Committee, and on a Performance Period by Performance Period basis. Accordingly,
an Employee who is a Participant for a given Performance Period in no way is
guaranteed or assured of being selected for participation in any subsequent
Performance Period or Periods.

3.2 Determination of Performance Goals. The Committee, in its sole discretion,
shall establish the Performance Goals for each Participant for the Performance
Period. Such Performance Goals shall be set forth in writing.

3.3 Determination of Target Awards. The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant’s Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing.

 

3



--------------------------------------------------------------------------------

3.4 Determination of Payout Formula or Formulae. On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals,
(c) provide for the payment of a Participant’s Target Award if the Performance
Goals for the Performance Period are achieved, and (d) provide for an Actual
Award greater than or less than the Participant’s Target Award, depending upon
the extent to which actual performance exceeds or falls below the Performance
Goals. Notwithstanding the preceding, no Participant’s Actual Award under the
Plan may exceed his or her Maximum Award.

3.5 Determination of Actual Awards. After the end of each Performance Period,
the Committee shall certify in writing the extent to which the Performance Goals
applicable to each Participant for the Performance Period were achieved or
exceeded. The Actual Award for each Participant shall be determined by applying
the Payout Formula to the level of actual performance which has been certified
by the Committee. Notwithstanding any contrary provision of the Plan, the
Committee, in its sole discretion, may (a) eliminate or reduce the Actual Award
payable to any Participant below that which otherwise would be payable under the
Payout Formula, and (b) determine what Actual Award, if any, will be paid in the
event of a termination of employment prior to the end of the Performance Period.
The total aggregate Actual Awards under the Plan with respect to any Performance
Period shall not exceed eight percent (8%) of the Company’s EBIT (but before
incentive compensation) for the most recent completed Fiscal Year. If the total
aggregate Actual Awards with respect to a Performance Period would exceed this
aggregate limit, all such Actual Awards shall be pro-rated on an equal basis
among all Participants according to a formula established by the Committee.

SECTION 4

PAYMENT OF AWARDS

4.1 Right to Receive Payment. Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company. Nothing in
this Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled.

4.2 Timing of Payment. Except as determined by the Committee with respect to
multi-fiscal year Performance Periods, payment of each Actual Award shall be
made no later than the 15th day of the third month following the end of the
Performance Period during which the Award was earned.

4.3 Form of Payment. Each Actual Award normally shall be paid in cash (or its
equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in stock
granted under the Company’s Omnibus Stock Plan. The number of Shares granted
shall be determined by dividing the cash amount foregone by the fair market
value of a Share on the date that the cash payment otherwise would have been
made. For this purpose, “fair market value” shall mean the closing price on the
Nasdaq National Market for the day in question.

4.4 Payment in the Event of Death. If a Participant dies prior to the payment of
an Actual Award earned by him or her prior to death for a prior Performance
Period, the Award shall be paid to his or her estate.

4.5 Recoupment Policy. Notwithstanding anything to the contrary set forth in the
Plan, in the event of a restatement of incorrect financial results,
the Board will review the conduct of executive officers in relation to the
restatement. If the Board determines that an executive officer has engaged
in [misconduct or other violations of the Company’s code of ethics] in
connection with the restatement, the Board would take appropriate action to
remedy the misconduct, including, without limitation, seeking reimbursement of
any portion of performance-based or incentive compensation paid or awarded to
the executive under the Plan that is greater than would have been paid or
awarded if calculated based on the restated financial results, to the extent not
prohibited by governing law. For this purpose, the term “executive officer”
means executive officers as defined by the Securities Exchange Act of 1934, as
amended.

 

4



--------------------------------------------------------------------------------

SECTION 5

ADMINISTRATION

5.1 Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify.

5.2 Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules.

5.3 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may delegate its authority
and powers only with respect to awards that are not intended to qualify as
performance-based compensation under section 162(m) of the Code.

SECTION 6

GENERAL PROVISIONS

6.1 Tax Withholding. The Company shall withhold all applicable taxes from any
Actual Award, including any federal, state and local taxes (including the
Participant’s FICA obligation).

6.2 No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment with the Company and its Affiliates is on an at-will basis
only. The Company expressly reserves the right, which may be exercised at any
time and without regard to when during a Performance Period such exercise
occurs, to terminate any individual’s employment with or without cause, and to
treat him or her without regard to the effect which such treatment might have
upon him or her as a Participant.

6.3 Participation. No Employee shall have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award.

6.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her

 

5



--------------------------------------------------------------------------------

own behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.

6.5 Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

6.6 Beneficiary Designations. If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

6.7 Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.

6.8 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion.

SECTION 7

AMENDMENT, TERMINATION AND DURATION

7.1 Amendment, Suspension or Termination. The Board, in its sole discretion, may
amend or terminate the Plan, or any part thereof, at any time and for any
reason. The amendment, suspension or termination of the Plan shall not, without
the consent of the Participant, alter or impair any rights or obligations under
any Target Award theretofore granted to such Participant. No award may be
granted during any period of suspension or after termination of the Plan.

7.2 Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Board’s right to amend or terminate
the Plan), shall remain in effect thereafter.

SECTION 8

LEGAL CONSTRUCTION

8.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

8.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

8.3 Requirements of Law. The granting of awards under the Plan shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

8.4 Governing Law. The Plan and all awards shall be construed in accordance with
and governed by the laws of the State of California, but without regard to its
conflict of law provisions.

 

6



--------------------------------------------------------------------------------

8.5 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

EXECUTION

IN WITNESS WHEREOF, Varian Medical Systems, Inc., by its duly authorized
officer, has executed the Plan on the date indicated below.

 

    VARIAN MEDICAL SYSTEMS, INC. Dated: November 14, 2008     By:  

/s/ John W. Kuo

      John W. Kuo       Corporate Vice President, General Counsel & Secretary

 

7